        Case: 3:19-cv-00280-RP Doc #: 16 Filed: 04/24/20 1 of 1 PageID #: 1246




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

VANESSA HULLETTE                                                                    PLAINTIFF

v.                                                      CIVIL ACTION NO. 3:19-CV-280-RP

COMMISSIONER OF SOCIAL SECURITY                                                   DEFENDANT

                  ORDER GRANTING MOTION TO DISMISS APPEAL

       Plaintiff Vanessa Hullette has filed a Motion to Dismiss Appeal stating that “substantial

evidence sustains the ALJ’s opinion and therefore this case must be regretfully dismissed.”

Docket 15. The Court has reviewed the Docket and finds that no party will be prejudiced by the

dismissal. It is therefore ORDERED that this action is dismissed without prejudice.

       SO ORDERED, this the 24th day of April, 2020.

                                            /s/ Roy Percy
                                            UNITED STATES MAGISTRATE JUDGE
